                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:05-CR-00390-RJC
 USA                                         )
                                             )
    v.                                       )              ORDER
                                             )
 ERIC JAMES ALEXANDER (6)                    )
                                             )


         THIS MATTER is before the Court upon motion of the defendant pro se for

appointment of counsel and for a reduction of sentence based on the First Step Act

of 2018. (Doc. No. 543).

         The defendant pled guilty to conspiring to possess with intent to distribute 50

grams or more of cocaine base and 5 kilograms or more of cocaine (Count One),

admitting that more than 50, but fewer than 150, grams of cocaine base and more

than 50, but fewer than 150, kilograms of cocaine was reasonably foreseeable to

him. (Doc. No. 150: Plea Agreement at 2). Combined with his prior drug trafficking

conviction, (Doc. No. 34: 21 U.S.C. § 851 Notice; Doc. No. 218: Modification of § 851

Notice), the statutory range of punishment was 240 months to life imprisonment.

(Doc. No. 511: Presentence Report Supplement at 1). At the sentencing hearing, the

Court found the defendant to be a Career Offender and sentenced him to 240

months on Count One, below the advisory range. (Doc. No. 226: Judgment at 2).

         Under the First Step Act, the Court has discretion to impose a reduced

sentence as if the Fair Sentencing Act of 2010 had been in place at the time of the

original offense was committed. First Step Act of 2018, Pub. L. 115-135, § 404
              (2018). Here, the defendant’s admitted drug quantity of more than 5 kilograms of

              cocaine, combined with his prior drug trafficking conviction, would still be

              punishable by 240 months to life imprisonment. 21 U.S.C. § 841(b)(1)(A) (2010).

              Accordingly, the defendant does not qualify for a sentence reduction under the First

              Step Act.

                       IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No.

              543), is DENIED.

                       The Clerk is directed to certify copies of this Order to the defendant, the

              Federal Defender, the United States Attorney, the United States Marshals Service,

              and the United States Probation Office.

Signed: September 4, 2019




                                                           2
